Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158370
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  In re RICHARD LIBA REVOCABLE LIVING                                                                 Megan K. Cavanagh,
  TRUST                                                                                                                Justices
  _________________________________________
  DENNIS F. ZAK, TRUSTEE,
             Petitioner-Appellee,
  v                                                                SC: 158370
                                                                   COA: 338049
                                                                   Macomb PC: 2016-221655-TV
  CLAUDIA LOCKMAN,
           Respondent-Appellant,
  and
  DOROTHY LIBA, PAUL LOCKMAN,
  ROBERTA BOYTER, VICTORIA BACA,
  CATHERINE SIEGEL, JULIANA LOCKMAN,
  CAROLE BURKE, KARL BURKE, STEVEN
  WINTERS, MARGOT LIBA, and PAUL
  MOORE,
            Respondents-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 17, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2019
           s0325
                                                                              Clerk